OANTY, J.
(dissenting).
, I cannot concur. I am of the opinion that the courts have no jurisdiction to dispose of the legal title to the land until that title has passed out of the United States. The controversy between the plaintiffs and defendant is still pending in the land department of the federal government, and the matter will not become functus officio in that department until the patent issues. The controversy between the parties cannot be transferred to the courts until the matter becomes functus officio in the land department. Marquez v. Frisbie, 101 U. S. 473; Johnson v. Towsley, 13 Wall. 72.
“If they [the register and receiver] give patents to the applicants for pre-emption, the courts can then, in the appropriate proceeding, determine who has the better title or right.” Litchfield v. Register, 9 Wall. 575, 578.
See, also, last paragraph of Gaines v. Thompson, 7 Wall. 347. The only case cited in which the United States supreme court have acted in disregard of this principle is Moore v. Robbins, 96 Ü. S. 530, and there the question does not appear to have been raised.
The majority give as a reason for their position that while the' *14defendant is enjoying the benefit of the property the patent may never issue at all. True, the land department, by neglecting to issue a patent, may prejudice the rights of individuals; but there are many other instances in which the executive department of the government may prejudice the rights of individuals by delay and neglect, yet the mere possibility of such delay or neglect will not give the courts jurisdiction in matters in which they would not otherwise have it.
The position of the majority seems to be that, because the land department may neglect its duty, therefore the judgment of the court should supplant and supersede the patent, and be substituted for it. If this is not their position, then what other function will the judgment perform? Unless the land department sees fit to recognize the judgment, the plaintiffs will be in no better position to demand the patent after they have obtained their judgment than they were before, and the obtaining of the judgment will not hasten the issuing of the patent. The court could not in such a case enter a judgment which would be binding on the land department, even if the officers of that department were made parties to the suit. The patent must be signed by the president, and no proceeding in court will lie to compel its issue. Secretary v. McGarrahan, 9 Wall. 298, 314.
Then after the plaintiffs obtain their judgment the land department may go on and issue its patent without any interference from the court, and the plaintiffs must, after the patent is issued, commence a new action to have the title declared held in trust for them. In order to obviate the necessity for bringing such second action, the majority must hold that the judgment in the first action supplants, supersedes, and annuls in advance any patent that may thereafter be issued to any person other than the plaintiffs or their railway company; in other words, that the court has supplanted the land department, and has itself issued the patent.
In my opinion, the courts cannot usurp the powers of the executive in any such manner. Before the patent issues the courts may deal with the mere question of possession pending the proceedings in the land department, and may award such possession to the party showing such equitable title as entitles him to it. Such were *15the cases of Orchard v. Alexander and Pierce v. Frace, 157 U. S. 372, 15 Sup. Ct. 635; s. c. 2 Wash. St. 81, 26 Pac. 192, 196. These were merely actions in ejectment. Berthold v. McDonald, 22 How. 331, was also an action of ejectment. On one day the board appointed under the statute confirmed the land to one party, and on the next day to the other party, in apparently independent proceedings. It was held that each party had an equitable title, that they stood on an equal footing before the courts, and that in order to determine which should have the possession the court must go behind the conflicting confirmations, and ascertain which of them should in justice and equity prevail. That case does not assist plaintiffs.
There are cases where congress has so completely disposed of public land that the department has no power to issue a patent for it to any one other than the one designated by congress, and a patent erroneously issued to some one else is absolutely void. In such a case an action will lie by a private party to cancel the patent. But this doctrine has no application to cases where the disposal of the land in question is committed to the land department, and its officers must exercise their judgment and discretion in determining who is entitled to the land. In such a case the issuing of the patent is the final and authentic act in the exercise of such judgment and discretion, and, if the patent is issued to the wrong person, it is not void. It transfers the legal title from the government, and the rightful claimant must then pursue that title in equity, and cannot pursue it before.
I am also of the opinion that the title to this land must pass from the government by patent. The land here in question is claimed by plaintiffs, under the grant to the Northern Pacific Railroad Company, as indemnity land. It seems to me that the grant of such lands was not one in prsesenti. The right to such indemnity land would naturally depend on the existence and proof of so many extrinsic facts that it is fair to presume that congress intended that the title should pass by patent. Believing that the court has no jurisdiction to pass on the merits in this case, I decline to consider them.